Citation Nr: 1103567	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disorder.

2.  Entitlement to service connection for a left hand and middle 
finger disorder.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from January 2000 to October 
2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in White 
River Junction, Vermont, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
referred to the Board for appellate review.

A hearing was held on August 14, 2009, in White River Junction, 
Vermont, before Kathleen K. Gallagher, a Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran has not been afforded a VA examination 
in connection with her claims for service connection for a right 
great toe disorder and a left hand and middle finger disorder.  
At her August 2009 hearing before the Board, the Veteran 
testified that she began having pain and inflammation in her 
right great toe during her period of service.  She also stated 
that she developed pain and stiffness in her left hand and middle 
finger towards the end of her military service.  The Veteran 
further indicated that those symptoms have continued since her 
separation from service.  

The Board does acknowledge that the Veteran is competent to 
report her experience and symptoms in service.  While lay persons 
are generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical causation 
or a diagnosis, they may provide competent testimony as to 
visible symptoms and manifestations of a disorder. Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to 
factual matters of which he or she had had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In addition, the Board notes that the Veteran is competent to 
describe her current symptoms. See Charles v. Principi, 16 Vet. 
App. 370, 274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

The United States Court of Appeals for Veterans Claims (Court) 
has held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case. 
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for determining the 
nature and etiology of any right great toe disorder and left hand 
and middle finger disorder that may be present.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right great toe and left 
hand and middle finger disorders that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, including x-
rays.  The examiner is requested to review 
all pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and assertions.  

The Veteran has testified that during her 
military service she began experiencing 
pain and inflammation in her right great 
toe as well as pain and stiffness in her 
left hand and middle finger.  It should be 
noted that she is competent to attest to 
factual matters of which she had first-hand 
knowledge.

The examiner should identify all current 
right great toe and left hand and middle 
finger disorders.  For each current 
diagnosis identified, the examiner should 
state when the disorder first manifested.  
He or she should also indicate whether it 
is at least as likely as not that the 
current disorder is causally or 
etiologically related to the Veteran's 
military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


